EXHIBIT 10.1

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is entered into as of this 1 day of
August, 2014 (the “Effective Date”), by and between Graphene Materials Ltd., a
company incorporated under the laws of Israel, having a place of business at 3
Yaakov Meridor St., Tel Aviv 6941153, Israel (“Licensor”); and Advance Graphene
Ltd., a company incorporated under the laws of Israel, having a place of
business at 98 Yigal Alon St., Tel Aviv 67891, Israel (“Licensee”).

 

The Licensor and the Licensee are also collectively referred to herein as the
“Parties,” and each individually as a “Party.”

 

WHEREAS, the Licensee desires to receive from the Licensor, and the Licensor
wishes to grant to the Licensee, an exclusive, non-sublicensable (subject to the
terms herein), non-transferable, worldwide, royalty-bearing license to develop,
exploit, utilize and Commercialize the Licensed IP and the Licensed Products, in
the Field; and

 

WHEREAS, the Parties wish to set forth herein the terms and conditions of their
research and economic collaboration;

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.

GENERAL

 

 

1.1

The preface and Appendices to this Agreement constitute an integral part hereof.

 

 

1.2

The headings of the sections and subsections of this Agreement are for
convenience and reference purposes only, and shall not be used for the
interpretation thereof.

 

 

1.3

This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof, and cancels all prior or pre-existing negotiations,
declarations, presentations, commitments and agreements, whether written or
oral, whether explicit or implied, between the Parties, with respect to such
subject matter.

 

 

1.4

In this Agreement, unless otherwise required or indicated by the context, the
singular shall include the plural and vice-versa, the masculine gender shall
include all other genders.

 

 

1.5

In this Agreement, the following expressions shall have the meanings appearing
alongside them, unless the context otherwise requires:

  

 

1.5.1

“Affiliate” - shall mean with respect to any Person, any other Person that
directly or indirectly, through one or more intermediary Persons, Controls or is
Controlled by or is under common Control with such Person.

 

 

   

1.5.2

“Agreement”- shall mean this agreement together with all the appendices and
annexes hereto.

 

 

   

1.5.3

“Commercialize (d)” - shall mean to manufacture, have manufactured, market,
distribute, sell, lease and/or make any other disposition of Licensed Products.

 

 

   

1.5.4

“Commercially Reasonable Efforts” – shall mean reasonable, diligent, good faith
efforts to accomplish a given objective as similar entities would normally use
in the ordinary course of business, to accomplish a similar objective under
similar circumstances.

 

 

   

1.5.5

“Development Plan” – shall mean the development plan described in Schedule 1.5.5
attached hereto to be undertaken by the Licensee.

  

 
1


--------------------------------------------------------------------------------




  

 

1.5.6

“Control” – shall mean the power to direct or manage, either alone or together
with others, the affairs of the relevant entity, and/or the beneficial
ownership, alone or together with others, of more than fifty percent (50%) of
such entity by voting share, equity interest, partnership interests, contract or
otherwise, and/or the power to appoint or elect a majority of the members of the
board of directors or other managing body of the relevant entity.

 

 

   

1.5.7

“Existing Patents” or “Licensed Patents” – shall mean (a) patent application no.
61/887,469 entitled "A Method for the Large Scale Production of Graphene," filed
on October, 7 2013; and (b) all divisions, continuations, continuations-in-part,
re-examinations and reissues of the above; and (c) all patents which may be
granted pursuant to any of the foregoing patent application.

 

 

   

1.5.8

“Exit Event” - shall mean (a) any event of change of Control in the Licensee,
such as for example following the sale or issuance of securities of the
Licensee, consolidation, merger or reorganization of the Licensee with or into
any other entity following which the Licensee’s then current shareholders hold
less than 50% of the issued and outstanding share capital of the surviving
entity; (b) an IPO; (c) the sale or transfer of all or substantially all of the
assets of the Licensee; (d) any dissolution, winding-up or liquidation of the
Licensee; and/or (b) any foreclosure by creditors of the Licensee on all or
substantially all assets of, or equity interests in the Licensee, all whether
voluntarily or involuntarily.

 

 

   

1.5.9

“Exit Income” – shall mean any and all amounts and other rights and/or assets
(including securities) actually received by the Licensee and by each of the
then-current shareholders in connection with an Exit Event.

 

 

   

1.5.10

“Field” – shall mean the large scale production process of Graphene sheets based
on the Licensed IP that uses the production method of exfoliation by Tip
Sonication.

     

1.5.11

“First Commercial Sale” – shall mean the first sale of a Licensed Product by a
Licensee Party to a Third Party.

 

 

   

1.5.12

“IPO” – shall mean the closing of a sale of the Licensee’s shares to the public
in a bona fide, underwritten, public offering pursuant to a registration
statement under the U.S. Securities Act of 1933, as amended, the Israeli
Securities Law or similar securities laws of another jurisdiction and the
listing of such shares for trading on a recognized stock exchange, or the
listing thereof on NASDAQ or another recognized, automated quotation system.

 

 

   

1.5.13

“Initial Research” – shall mean the initial research performed by or on behalf
of the Licensor, which shall be limited to research directly related to the
Field, and as further detailed in the Development Plan set forth in Schedule
1.5.5 attached hereto.

 

 

   

1.5.14

“Initial Research Results” – shall mean the results of Initial Research, and
Intellectual Property embodied therein and Intellectual Property discovered or
acquired in the course of the performance of the Initial Research.

 

 

   

1.5.15

“Intellectual Property” or “IP” - shall mean any and all intellectual property,
whether or not registered or protected by patent rights, including, but not
limited to, trade secrets, procedures, protocols, inventions, moral rights,
drawings, trademarks, databases, know-how, improvements, discoveries,
conceptions, ideas, techniques, designs, products, developments, specifications,
methods, drawings, diagrams, models, software programs, data, data analysis,
data interpretation, written reports, compounds, compositions, substances,
processes, rights relating to the protection of confidential information,
information and other results of whatsoever nature and all rights therein and
rights associated with works of authorship, including copyright, copyright
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations patent, patent applications, patent rights, database
rights, rights in designs and all registrations and applications therefore,
rights analogous to those set forth herein and any other proprietary rights
relating to intangible property, and all continuations, continuations in part,
divisional applications, extensions, and renewals of any of the foregoing (as
applicable) now existing or hereafter filed, issued, or acquired, in any part of
the world.

  

 
2


--------------------------------------------------------------------------------




  

 

1.5.16

“License” - shall mean the license granted under Section 2 below.

 

 

   

1.5.17

“Licensed IP” – shall mean the application (in the Field only) of the Licensed
Patents, any Initial Research Results, any know-how and information related
thereto, and New IP.

 

 

   

1.5.18

“Licensed Product(s)” - shall mean: (a) any Product the manufacture, use or sale
of which without a license from Licensor would infringe upon any Licensed
Patent; (b) any Product which embodies, comprises, contains, uses or was
developed using the Licensed IP; (c) any Product which embodies, comprises,
contains, uses or was developed using Intellectual Property developed
independently by the Licensee that is based on the Licensed IP; (d) any Product
which embodies, comprises, contains, uses or was developed using Intellectual
Property developed independently by the Licensee and "relating to" any of the
above Products referenced in Sub-Sections (a) through (c) above; and/or (e) any
improvement to any of the foregoing Products referenced in Sub-Sections (a)
through (d) above. It is hereby recorded that the phrase "relating to" in this
Section 1.5.18 shall mean –dominated by, or, not independent of (the Licensed
Patent or the relevant Product, as the case may be).

 

 

   

1.5.19

“Licensee IP” – shall mean any Intellectual Property developed and/or acquired
independently by the Licensee, but excluding for the avoidance of doubt any
Licensed IP.

 

 

   

1.5.20

“Licensee Parties” – shall mean the Licensee and all Sub licensees (to the
extent a Sublicense is approved by the Licensor).

 

 

   

1.5.21

“Net Sales” – shall mean all amounts actually received by the Licensee from a
Third Party in connection with the Commercialization of the Licensed IP
including all amounts actually received by the Licensee from a Third Party which
are generated from sales of Licensed Products; less the following: (a) customary
trade, quantity, or cash discounts to the extent actually allowed and taken; (b)
amounts repaid or credited by reason of rejection or return; (c) to the extent
separately stated on purchase orders, invoices, or other documents of sale, any
taxes or other governmental charges levied on the production, sale,
transportation, import, export, delivery, or use in direct relation to the
Licensed Product which is paid by or on behalf of the Licensee; and (d) outbound
transportation and delivery charges, as well as prepaid freight (including
shipping insurance) actually incurred by the Licensee in connection to the
shipment by the Licensee of Licensed Products; provided, however, that

 

 

   

 

(i) in any transfer of a Licensed Product between the Licensee and an Affiliate
of the Licensee, Net Sales shall be equal to the total amount invoiced by such
Affiliate on resale to an independent Third Party purchaser, after deducting the
amounts referred to in Sub-Sections (a) through (d) above, to the extent
applicable; and

 

 

   

1.5.22

(ii) in the event that the Licensee receives non-monetary consideration, or in
the case of transactions not at arm’s length with a Third Party, or in the event
that the Licensee shall make self-use of a Licensed Product, then in all these
events Net Sales shall be calculated based on the fair market value of such
consideration or transaction, assuming an arm’s length transaction made in the
ordinary course of business. To avoid any doubt, it is clarified that in
calculating the amount of Net Sales described above, no deduction shall be made
from the gross amounts invoiced by the Licensee in respect of any tax based upon
the income of the Licensee, whether paid by the Licensee or withheld by the
Third Party at source. “New IP” – shall mean Research Results pertaining to the
patent applications contemplated as defined under “Existing Patents” and/or the
inventions described and claimed therein, as well as patentable IP and/or new
patents filed and/or registered therewith, directly related to the Field. (“New
Patents”).

  

 
3


--------------------------------------------------------------------------------




  

 

1.5.23

“NIS” – shall mean New Israel Shekels.

 

 

   

1.5.24

“Person” – shall mean an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, probate estate, joint venture,
unincorporated organization, governmental authority or any other entity.

 

 

   

1.5.25

“Product” – shall mean any product and/or device and/or service, and/or any
system containing more than one product/device/ service, and/or any combination
of the foregoing.

 

 

   

1.5.26

“Quarter” - shall mean any of the customary fiscal quarters of the calendar
year; i.e., the periods from January 1 through March 31, April 1 through June
30, July 1 through September 30, and October 1 through December 31.

 

 

   

1.5.27

“Sublicense” – shall mean any rights granted by the Licensee under the License
to Third Parties with respect to the Licensed IP and/or the Licensed Products
upon receipt of prior written approval from the Licensor.

 

 

   

1.5.28

“Sublicensee” – shall mean a Third Party to whom the Licensee grants a
Sublicense and any Affiliate of such Third Party.

 

 

   

1.5.29

“Sublicensee Net Sales” - shall have the same meaning as “Net Sales” (mutatis
mutandis), except that it refers to amounts collected by a Sublicensee from a
Third Party in connection with the sale, lease, or any other disposition of
Licensed Products by the Sublicensee (as opposed to any amounts collected by the
Licensee).

 

 

   

1.5.30

“Sublicense Other Income” – shall mean all amounts received by the Licensee from
a Sublicensee attributable to the grant of a Sublicense and which are not
attributed to Sublicensee Net Sales.

 

 

   

1.5.31

“Sublicense Income” - all amounts actually received by the Licensee from a
Sublicensee attributable to the grant of a Sublicense.

 

 

   

 

In the event that the Licensee receives Sublicense Income in the form of
non-cash consideration, the equivalent cash value of such non-cash consideration
shall be determined based on the fair market value assuming an arm’s length
transaction made in the ordinary course of business.

 

 

   

 

To avoid any doubt, it is clarified that in calculating the amount of Sublicense
Income, no deduction shall be made from the gross amounts invoiced by the
Licensee, in respect of any tax based upon the income of the Licensee, whether
paid by the Licensee or withheld by the Sublicensee at source.

 

 

   

1.5.32

“Third Party” – shall mean any Person other than the Parties and their
respective Affiliates.

 

 

   

1.5.33

“USD” or “$” – shall mean United States dollars.

  

 
4


--------------------------------------------------------------------------------




  

2.

GRANT OF LICENSE

 

 

2.1

Subject to full compliance by the Licensee with all the terms and conditions of
this Agreement, Licensor hereby grants to the Licensee, an exclusive,
non-sublicensable (unless explicitly authorized in writing by Licensor, such
authorization not to be unreasonably denied; however, it is understood and
acknowledged by Licensee that a further sublicense is subject to third party
consent), non-transferable and non-assignable (unless otherwise permitted
pursuant to Section 12 below), worldwide, royalty-bearing license to develop,
exploit, utilize and Commercialize the Licensed IP and the Licensed Products in
the Field only.

 

 

2.2

Other than the rights expressly licensed hereunder to the Licensee, no other
rights or interest whatsoever in the Licensed IP are transferred or granted to
the Licensee.

 

 

3.

SUB-LICENSES

 

 

3.1

Subject to the terms and conditions of this Section 3 and Licensor’s prior
written approval, the Licensee shall be entitled to grant Sublicenses under the
License. Such Sublicenses shall in all cases be pursuant to written agreements
(each such agreement, a “Sublicense Agreement”) consistent with the terms and
conditions of this Agreement.

 

 

3.2

Accordingly, any act or omission by any Sublicensee, which are not remedied
within 45 (forty-five) days from the date of receipt of written notice by
Licensor to the Licensee of such act/omission (including, if necessary the
termination of such Sublicense Agreement, in which case any Sublicense rights
contemplated thereunder shall return to the Licensee) and which would have
constituted a breach of this Agreement by the Licensee had it been the
act/omission of the Licensee, shall constitute a breach of this Agreement by the
Licensee unless the Licensee has terminated the relevant Sublicense Agreement,
and in which case the Licensee shall have no further liabilities in this
respect.

 

 

4.

CONSIDERATION AND PAYMENT TERMS

 

 

4.1

In consideration for the rights granted under this Agreement, the Licensee shall
pay the Licensor the following fees and payments:

  

 

4.1.1

Annual License Fee. With regard to each of the first three (3) calendar years
following the Effective Date the Licensee shall pay Licensor an annual license
fee of USD $7,500 (seven thousand five hundred United States Dollars);
thereafter, with respect to any calendar year the Company shall pay Licensor an
annual license fee of USD $20,000 (twenty thousand) (“Annual License Fee”).

 

 

   

4.1.2

Running Royalties. The Licensee shall pay the Licensor the following amounts of
all Net Sales (“Running Royalties”):

 

 

   

(a)

3% of all Net Sales - in respect of sales by the Licensee of Licensed Products
which are raw materials, i.e. Graphene;

 

 

   

(b)

4% of all Net Sales - in respect of sales by the Licensee of Licensed Products
which are NOT raw materials recorded in Section 4.1.2(a) above of up to an
aggregate amount of USD $20 million; or

 

 

   

(c)

5% of all Net Sales - in respect of sales by the Licensee of Licensed Products
which are NOT raw materials recorded in Section 4.1.2(b) above exceeding in the
aggregate USD $20 million (where such percentage will only be applied to and
commencing from the first dollar above USD $20 million).

  

 
5


--------------------------------------------------------------------------------




  

 

4.1.3

Minimum Royalties. Starting from the calendar year in which an aggregate net
amount of USD $50,000 was achieved from sales of Licensed Products (together by
all Licensee Parties), or termination of 4 years from the date of Effective
Date, the earlier of the foregoing the Licensee shall pay Licensor an annual
minimum royalty as follows the Licensee shall pay the Licensor an annual minimum
royalty as follows: USD $20,000 (twenty thousand United States Dollars) per year
with regard to each of the first 3 calendar years in which minimum royalties are
due as above-mentioned (USD $60,000 in the aggregate for all said three years);
and USD $35,000 (thirty five thousand) with regard to any year thereafter (all
such amounts: “Minimum Annual Royalties”). The Minimum Annual Royalties shall be
creditable against the aggregate sum of the Running Royalties paid to the
Licensor with respect to that specific calendar year.

 

 

   

4.1.4

Expenses. The Licensee shall pay the Licensor the following amounts: a. For the
first year of the initial research and development of the continuous production
of graphene sheets as detailed in Schedule 1.5.5, the Licensee will pay the
Licensor an amount of $150,000 on August 13, 2014, and $50,000 for each of the
subsequent four quarters starting October 1 (the “Initial Research Period”). b.
Following the Initial Research Period, for any additional research and
development to be performed by the Licensor upon the request of the Licensee
necessary in order to complete the Research and Development Plan as detailed and
contemplated in Schedule 1.5.5, the Licensor will provide the Licensee with an
estimated budget for such activities. This budget will include all mutually
agreed upon research and development costs and reasonable overhead costs. Patent
Filing and Search, Maintenance and Prosecution Expenses. In addition to the
expenses set forth above in Section 4.1.4, the Licensee shall reimburse the
Licensor for any and all reasonable costs incurred by the Licensor necessary in
the respect of patent filing and Search, maintenance and prosecution of any
patents contemplated under the Licensed IP and reasonable overhead costs. In
respect hereof, the Licensor will provide the Licensee with at least fourteen
(14) days prior notice of its obligation to pay such expenses, where such notice
will include an estimate of the amount to be paid. The Licensee shall pay said
amount within fourteen (14) days of receiving the notice.

 

 

   

4.1.5

Payments on Sublicense Income. If and when applicable, the parties shall
negotiate in good faith the royalties payable by the Licensee to the Licensor
with respect to Sublicense Income.

  

4.2

VAT shall be added to all payments due under this Agreement to the extent
required by law.

 

 

4.3

All payments due under this Agreement shall be payable in USD. Payment shall be
made as follows:

  

 

4.3.1

License Fees shall be paid on the first day of the applicable month.

 

 

   

4.3.2

Running Royalties shall be paid by the Licensee to the Licensor no later than
thirty (30) days after the end of the Quarter in which the underlying amounts
are actually received by the Licensee. Minimum Annual Royalties shall be paid in
4 equal installments no later than fourteen (14) days following the end of each
Quarter.

 

 

   

4.3.3

Exit Consideration shall be paid by the Licensee to the Licensor no later than
sixty (60) days after the date in which the underlying amounts are actually
received by the Licensee and/or Founders.

 

 

   

4.3.4

In the event that conversion from foreign currency is required in calculating a
payment under this Agreement, the exchange rate used shall be the conversion
rate for the foreign currency as published by the Bank of Israel, at the end of
the last business day immediately prior to the date in which payment is effected
to the Licensor.

  

 
6


--------------------------------------------------------------------------------




  

4.4

Without derogating from the Licensor’s rights hereunder or by law to any other
additional remedy or relief, if any payment due to the Licensor under this
Agreement is not paid within 60 days after its due date of payment, the overdue
monies shall bear monthly interest at the monthly rate of one percent (1%)
(calculated over a period of up to twelve (12) months) as of the payment due
date until actual payment; provided however that the Licensor shall have first
sent written notice of said default in payment.

 

 

4.5

Each payment due to the Licensor under this Agreement shall be made by wire
transfer to the Licensor’s account in accordance with written instructions as
provided from time to time by the Licensor, and shall be net and free of any
set-offs, deductions or withholdings, except as set forth in Section 4.6 below.

 

 

4.6

If applicable laws require that taxes be withheld from any amounts due to the
Licensor under this Agreement, the Licensee shall: (a) deduct these taxes from
the remittable amount, (b) pay the taxes to the appropriate tax authority, and
(c) promptly deliver to the Licensor a statement including the amount of tax
withheld and justification therefore, and such information as may be necessary
for tax credit purposes. Each Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings.

 

 

4.7

Without derogating from any termination terms set forth herein, the foregoing
royalties shall be payable on a country-by-country basis, for the longer of: (a)
fifteen years from date of the First Commercial Sale of the Licensed Product in
such country, or (b) until the expiration of all the Licensed Patents.

 

 

5.

COMPANY REPORTS AND RECORDS

 

 

5.1

Reports and Records

  

 

5.1.1

Within sixty (60) days after the conclusion of each Quarter, beginning after the
earlier of a First Commercial Sale, the Licensee shall deliver to Licensor a
report containing the following information:

 

 

   

(a)

the Licensed Products Commercialized by all Licensee Parties in each country for
the applicable Quarter;

 

 

   

(b)

the gross amount billed for the Licensed Products Commercialized by all Licensee
Parties in each country during the applicable Quarter;

 

 

   

(c)

a calculation of Net Sales for the applicable Quarter in each country, including
a list of any and all applicable deductions;

 

 

   

(d)

the amount of Sublicense Income received for the applicable Quarter (including
with reference to the amount of Sublicense Other Income and the amount of
Sublicense Income attributed to Sublicensee Net Sales);

 

 

   

(e)

the total amount payable to Licensor in USD for the applicable Quarter, together
with exchange rates used for conversion, if such rates apply;

 

 

   

(f)

If no amounts are due to Licensor for the relevant Quarter, a corresponding
statement shall be added.

 

 

   

5.1.2

Licensee shall maintain complete and accurate records of Licensed Products
Commercialized under this Agreement, any amounts payable to the Licensor and/or
its Affiliates in relation to the foregoing and all Income received by the
Licensee and/or its Affiliates; which records shall contain sufficient
information to permit Licensor to confirm the accuracy of any reports or
notifications delivered to Licensor under Section 5.1.1 above as well as any
payments due to Licensor under this Agreement.

 

 
7


--------------------------------------------------------------------------------




  

5.2

FINANCIAL & TECHNICAL AUDIT RIGHTS

  

 

5.2.1

Licensor shall have the right, not more than once a year, at Licensor’s expense
and by providing the Licensee with prior written notice of at least 30 (thirty)
days, to cause an independent, certified public accountant reasonably acceptable
to the Licensee, who is bound by a suitable confidentiality arrangement with the
Licensee, to audit the Licensee’s relevant records during normal business hours
for the purpose of verifying any reports and payments delivered under this
Agreement and/or its performance.

 

 

   

5.2.2

The Parties shall reconcile any underpayment or overpayment within thirty (30)
days after the accountant delivers the results of the audit as well as interest
in accordance with Section 4.4 above.

 

 

   

5.2.3

Notwithstanding the aforementioned and without derogating from Licensor’s rights
hereunder or by law to any other additional remedy or relief, in the event that
such an audit reveals an underpayment to Licensor by more than five percent
(5%), the Licensee shall pay all costs of such audit. In addition, if an audit
reveals an underpayment to Licensor by more than ten percent (10%), then with
respect to any such audit the Licensee shall also pay to Licensor liquidated
damages of twenty five percent (25%) of the outstanding sums; it being noted
that such liquidation damages shall not be due for the first audit in which such
(10%) underpayment was revealed.

  

6.

DEVELOPMENT AND COMMERCIALIZATION

 

 

6.1

The Licensee undertakes, at its own expense, to carry out the Licensee
Development Plan as detailed in Schedule 1.5.5, and which may be reasonably
amended by the Licensee from time to time - and all other steps and actions
necessary in order to Commercialize the Licensed Products.

 

 

6.2

Without derogating from the provisions of Section 6.1 above, the Licensee shall
exert Commercially Reasonable Efforts to develop and to introduce the Licensed
Products into the commercial markets as soon as practicable and thereafter,
until the expiration of this Agreement, to make all Commercially Reasonable
Efforts and endeavors to keep the Licensed Products reasonably available to the
public.

 

 

6.3

The Licensee shall provide the Licensor with annual written reports, which shall
detail the development results and other related work performed by the Licensee
during the twelve months prior to the report. Such report shall also set forth a
general assessment regarding the development of the Licensed Product and the
marketing thereof. Notwithstanding the above, during the first 24 months as of
the Effective Date, the reports subject of this Section 6.3 shall be provided on
a semi-annual basis (i.e. once every six months commencing on the Effective
Date) and the Parties shall in good faith discuss such reports and future
actions of the Licensee, and the Licensee shall take into reasonable
consideration the reasonable suggestions of Licensor, as shall be communicated
during such good faith discussions.

 

 

6.4

The Licensee shall submit to Licensor a written notice with regard to the First
Commercial Sale within thirty (30) days thereafter specifying its date, the
country in which such sale took place and the type of Licensed Product sold. The
Licensee shall also submit to the Licensor a written notice with regard to the
first achievement of an aggregated annual amount of USD $50,000 from sales of
Licensed Products (together by all Licensee Parties), within thirty (30) days
from the date of such achievement.

 

 

7.

TITLE TO IP

 

 

7.1

All rights, title and interest in and to the Licensed IP (including without
limitation the Initial Research Results and New IP), and to any improvements,
modifications, enhancements, and/or derivatives thereof and thereto, shall be
owned by Licensor and/or its designee/s and/or third-party licensors. The
Licensee undertakes not to represent in any manner that it possesses any
ownership interest in the said IP nor shall any action taken by the Licensee or
on the Licensee’s behalf create in the Licensee’s favor any right, title or
interest in and to the aforesaid IP, other than in respect of the License
granted under Section 2 above.

  

 
8


--------------------------------------------------------------------------------




  

7.2

All rights, title and interest in and to the Licensee IP shall be owned by the
Licensee and/or its designee/s and/or its third party licensors. Licensor
undertakes not to represent in any manner that it possesses any ownership
interest in the said IP nor shall any action taken by the Licensor or on the
Licensor’s behalf create in the Licensor’s favor any right, title or interest in
and to the aforesaid IP except the right to received payments due under Section
4 of this Agreement.

 

 

7.3

Restriction on Transfer. During the term of this Agreement, the Licensee shall
not be entitled to license and/or sell and/or transfer and/or convey and/or
create any encumbrance, lien, mortgage, pledge or any other rights in or over
the Licensed IP or any part thereof to any third party in any way whatsoever
whether for consideration or otherwise.

 

 

8.

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

 

8.1

Each Party represents to the other that (i) it has all the corporate powers
required to enter into this Agreement, (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder; (iii) the Agreement
has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation of such Party and is enforceable against it in
accordance with its terms and (iv) entering into this Agreement and the
performance of its obligations in accordance with its terms will not cause such
Party to breach any obligation it has towards any third party. Except as
otherwise expressly provided in this Agreement, no Party makes any warranty,
express or implied, with respect to any technology, patents, goods, services,
rights or other subject matter of this Agreement, including inter alia the
Licensed IP, and hereby disclaims warranties of merchantability, fitness for a
particular purpose with respect to any and all of the foregoing.

 

 

8.2

DISCLAIMER. TO THE MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAW, OTHER THAN
THE WARRANTIES SET FORTH EXPLICITLY HEREIN, IN PARTICULAR IN THIS SECTION 8 AND
SECTION 10 BELOW, NEITHER PARTY MAKES ANY WARRANTIES OF ANY KIND. IN PARTICULAR,
NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR NON INFRINGEMENT.

 

 

9.

CONFIDENTIAL INFORMATION

 

 

9.1

Concurrently with the signature hereof, the Parties shall execute a
non-disclosure agreement (“NDA”) in the form attached hereto as Schedule 9.1.

 

 

10.

LIABILITY, INDEMNITY AND INSURANCE

 

 

10.1

Nothing in this Agreement shall impose upon Licensor liability for any Licensed
Products Commercialized by any Licensee Party.

 

 

10.2

The Licensee hereby declares that it assumes any and all liabilities and
responsibilities, under any applicable laws, for any Licensed Products
Commercialized by or on behalf of the Licensee. Without derogating from the
generality of the aforesaid, the Licensee shall be responsible to obtain, at its
own risk and expense, any and all licenses and/or official authorizations,
including without limitation with respect to standards and/or quality, required
with respect to the development and Commercialization of the Licensed Products
in accordance with any applicable laws, rules and regulations.

  

 
9


--------------------------------------------------------------------------------




  

10.3

All warranties in connection with the Licensed Products, if made, shall be made
by the Licensee as manufacturer and seller or service provider, and shall not
directly or by implication obligate Licensor or any of Licensor’s officers,
directors, agents, employees, shareholders, successors or assignees
(collectively with Licensor, the “Licensor Indemnitees”).

 

 

10.4

No Licensor Indemnitee shall be liable for any claim, demand, liability, cost,
loss, damage or expense (including legal costs and attorneys’ fees) of whatever
kind or nature (collectively, “Liabilities”) caused to or suffered by any Person
(including any Licensee Party) that directly or indirectly arise out of or
result from or are encountered in connection with the exercise of the License
and/or the Commercialization of any Licensed IP, including directly or
indirectly arising out of or resulting from or encountered in connection with
the development or Commercialization of any of the Licensed Products and/or
Licensed IP by any Licensee Party, or any Person acting in the name of or on
behalf of any Licensee Party, or acquiring, directly or indirectly, any of the
Licensed Products from any Licensee Party.

 

 

10.5

In the event that any Licensor Indemnitee should incur or suffer any Liabilities
in a court of final, non-appealable judgment or settlement that directly arise
out of or are encountered as described in Section 10.4 above, or shall be
obliged to pay to any Person any amount whatsoever in connection with any
Liabilities as aforesaid in Section 10.4 above, then the Licensee shall defend,
indemnify and hold harmless such Licensor Indemnitee from and against any and
all such Liabilities. The indemnification obligations of the Licensee are
conditioned (except as stated otherwise) upon: (a) prompt notice by a Licensor
Indemnitee to the Licensee of the cause of action for any claim, provided that
failure to notify the Licensee as aforementioned shall not relieve the Licensee
from any liability hereunder (i) if the Licensee had actual notice of such
action or proceeding, or (ii) unless and only to the extent of any forfeiture by
the Licensee of substantial rights and defenses resulting therefrom, and will
not in any event relieve the Licensee from any obligation or liability that the
Licensee may have to any Licensor Indemnitee otherwise than on account of the
indemnity obligation hereunder; (b) the Licensee shall be granted with sole
control of the defense of the claim and the settlement thereof, provided that no
settlement shall be made without the prior written consent of the Licensor
Indemnitee which consent shall not be unreasonably withheld and provided that
the Licensee diligently pursues the defense of such claim; and (c) the Licensor
Indemnitee provides reasonable assistance and cooperation as requested by the
Licensee and at the Licensee's expense.

 

 

10.6

Without limiting the generality of the foregoing, the Licensee’s indemnification
as aforesaid shall include product liability claims and demands for Liabilities
attributable to death, personal injury or property damage.

 

 

10.7

The Licensee shall at its own expense obtain commercial insurance, commensurate
with such level of risk as should reasonably be anticipated in the present and
the foreseeable future, to insure against those Liabilities described above
during the period immediately beginning prior to any Commercialization and
continuing during the entire period that the License is in force, plus any
additional period thereafter during which any Licensed Product continues to be
Commercialized by any Licensee Party. Such insurance shall be in reasonable
amounts and on reasonable terms in the circumstances, having regard, in
particular, to the nature of the Licensed Products, and shall be subscribed for
from a reputable insurance company. The Licensor shall be included as additional
insured under such insurance, and the beneficiaries thereof shall include also
the respective employees, officers and directors of the Licensor. Said insurance
policy shall include a “cross-liability” provision pursuant to which the
insurance is deemed to be separate insurance for each named insured (without
right of subrogation as against any of the insured under the policy, or any of
their representatives, employees, officers, directors or anyone in their name)
and shall further provide that the insurer will be obliged to notify each
insured in writing at least thirty (30) days in advance of the expiry or
cancellation of the policy or policies. The Licensee hereby undertakes to comply
with all obligations imposed upon it under such policy or policies and in
particular, without limiting the generality of the foregoing, to pay in full all
premiums and other payments for which it is liable pursuant to such policy or
policies. Upon request, the Licensee shall submit to the Licensor a certificate
of insurance evidencing the aforesaid within thirty (30) days of the date of
issue of each such policy.

  

 
10


--------------------------------------------------------------------------------




 

10.8

LIMITATION OF LIABILITY. WITH THE EXCEPTION OF ANY BREACH OF SECTIONS 9 AND/OR
10 HERETO, NEITHER PARTY SHALL BE LIABLE (WHETHER UNDER CONTRACT, OR TORT
(INCLUDING NEGLIGENCE) FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, ANY LOSS OR DAMAGE TO BUSINESS EARNINGS, LOST
PROFITS OR GOODWILL AND LOST OR DAMAGED DATA OR DOCUMENTATION, SUFFERED BY ANY
PERSON, ARISING FROM AND/OR RELATED WITH THIS AGREEMENT, EVEN IF SUCH PARTY IS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EACH PARTY'S AGREGATE LIABILITY
UNDER, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL NOT EXCEED AN AMOUNT
EQUAL TO $250,000.

 

 

11.

TERM AND TERMINATION

 

 

11.1

The term of this Agreement shall commence on the Effective Date and, unless
terminated under this Section 11, shall continue in full force and effect on a
country-by-country basis until the later of the following: (a) the date of
expiration of both the last of the Licensed Patents and the last of the New
Patents in the relevant country; or (b) 15 (fifteen) years from the date of the
First Commercial Sale in such country (the “Term”).

 

 

11.2

Each Party shall be entitled to terminate this Agreement (without prejudice to
other rights and remedies to which it may be entitled pursuant to this Agreement
and/or applicable law) by giving notice in writing to the other Party in any of
the following events:

  

 

11.2.1

Such other Party passed a resolution for voluntary winding up or a winding up
application is made against it and not dismissed within sixty (60) days
thereafter;

 

 

   

11.2.2

A receiver or liquidator is appointed for such other Party;

 

 

   

11.2.3

Such other Party is declared bankrupt or a receiver or an interim receiver of a
material part of its assets is appointed, and the petition in bankruptcy is
consented to, acquiesced in or remains undismissed for, or such appointment is
not removed within a period of, sixty (60) days.

 

11.3

Each Party undertakes to notify the other Party of any event detailed in Section
11.2 above within 2 (two) business days of its occurrence.

 

 

11.4

Either Party shall be entitled to terminate this Agreement (without prejudice to
other rights and remedies to which it may be entitled pursuant to this Agreement
and/or applicable law) by giving notice in writing to the other Party, if the
other Party has committed any breach of this Agreement that is not cured (if
capable of being cured) within a sixty (60) days period after receipt of written
notice thereof from the terminating Party. In the event of a material breach
incurable in nature, termination shall become effective upon such written
notice, and the aforesaid 60-day period shall not apply and this Agreement shall
immediately revert back to Licensor.

 

 

11.5

Upon the expiration or termination of this Agreement, howsoever arising (without
prejudice to any additional rights or remedies available to either Party
pursuant to this Agreement and/or under applicable law):

 

 

11.5.1

Each Party shall, within thirty (30) days of the effective date of expiration or
termination, return to the other Party, or otherwise dispose of as the other
Party may instruct, copies of all confidential information disclosed to it,
including, inter alia, documentation, technical pamphlets, photographs,
specifications and other materials, documents and papers whatsoever, relating to
the Licensed IP and/or to the business of the other Party (either directly or
indirectly, through its Affiliates or sublicensees) and/or anyone on its behalf
may have in their possession or under their control.

  

 
11


--------------------------------------------------------------------------------




  



 

11.5.2

All rights in and to the Licensed IP shall automatically revert to the Licensor,
and the Licensee shall thereafter be prohibited from directly making any use of
the Licensed IP and/or manufacturing, marketing, selling or distributing the
Licensed Products.

 

 

 

  11.5.3

Upon the termination of this Agreement the Licensor will have the option to
purchase any or all of the equipment belonging to the Licensee in connection
with this Agreement at either book value or for equity ownership in the
Licensee, as shall be agreed upon in good faith by the Parties.

  



11.6

Expiration or termination of this Agreement shall neither: (a) relieve the
Parties of obligations accrued prior to such expiration or termination; nor (b)
relieve the Licensee of its obligation to report and pay any royalties and/or
other payments due to the Licensor prior to the termination of this Agreement,
notwithstanding that the relevant payment date of such royalties and/or other
payments may occur after the expiration or the termination of this Agreement.

 

 

11.7

The Parties’ respective rights under Sections 4, 5 (up to 180 days following
termination of this Agreement), 7, 9, and 10-14 (inclusive) shall survive any
expiration or termination of this Agreement.

 

 

12.

ASSIGNMENT

 

 

12.1

None of the Parties may assign this Agreement or its respective rights, duties
and obligations hereunder nor any part thereof to any Third Party without the
prior written consent of the other Parties.

 

 

12.2

Any purported assignment in contravention of the provisions of this Section 12
above shall be null and void, ab initio, and shall constitute a material breach
of this Agreement.

 

 

13.

GOVERNING LAW, MEDIATION AND ARBITRATION

 

 

13.1

This Agreement, its interpretation, validity and breach shall be governed
exclusively by the laws of the State of Israel without regard to its conflict of
laws rules.

 

 

13.2

Any disputes or controversy or claim arising under, out of or in connection with
this Agreement (and subsequent amendments thereof), its valid conclusion,
binding effect, interpretation, performance, breach or termination, including
tort and unjust enrichment claims, shall be exclusively submitted to, and
finally settled by the courts of the City of Tel Aviv, Israel. Notwithstanding
the aforesaid, either Party shall be entitled to resort to courts of competent
jurisdiction to apply for an injunction, or any equivalent remedy, in order to
restrain the breach of any restrictive covenants pursuant to this Agreement.

 

 

14.

MISCELLANEOUS

 

 

14.1

If any provision contained in this Agreement is determined to be invalid or
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provision will, nevertheless, be binding and enforceable, and the
Parties hereby agree to substitute for the invalid provision a valid provision
which most closely approximates the intent and the economic effect of the
invalid provision.

 

 

14.2

The Parties undertake, during the term of this Agreement, to comply with all
applicable laws, regulatory requirements and codes of practice in carrying out
their respective obligations under this Agreement and in all matters relating
hereto.

  

 
12


--------------------------------------------------------------------------------




  

14.3

The failure or delay of a Party to the Agreement to claim the performance of an
obligation of the other Party shall not be deemed a waiver of the performance of
such obligation.

 

 

14.4

No amendment or alteration of the Agreement shall be valid unless agreed in
advance in writing by all Parties hereto.

 

 

14.5

Notices to be given by one Party to another shall be deemed properly given if
reduced to writing and transmitted to the Party’s address appearing in the first
page of this Agreement, by regular mail, certified registered mail - all to be
effective 5 (five) days after their sending date, or by facsimile or electronic
mail with confirmation receipt - to be effective at the first business day
following the date of transmission, or by messenger with confirmation receipt -
to be effective at the date of the confirmation receipt. The addresses of the
Parties, listed in page 1 (one) of this Agreement, shall be subject to any
change of such address notified in writing by one Party to the other, according
to the procedure stipulated in this Section 14.5.

 

 [Remainder of page deliberately left blank]

 

 
13


--------------------------------------------------------------------------------




  

IN WITNESS THE HANDS OF THE PARTIES 

 

[img001.jpg] ADVANCE GRAPHENE LTD. GRAPHENE MATERIALS LTD.       BY: MARK RADOM
BY: JAKOB ZECHARIA TITLE:  DIRECTOR TITLE: DIRECTOR DATE: ____________________
DATE:  ____________________

 

 
14


--------------------------------------------------------------------------------




 

SCHEDULE 1.5.5; LICENSEE DEVELOPMENT PLAN 
[ATTACHED] 

 SCHEDULE 9.1; NDA 
[ATTACHED]

 

 

15

--------------------------------------------------------------------------------

 

 

